Case 1:13-cr-00268-WS-B Document 205 Filed 06/05/20 Page 1 of 3               PageID #: 2614




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

 UNITED STATES OF AMERICA                      )
                                               )
 v.                                            ) CRIMINAL NO. 13-0268-WS
                                               )
 TRAVIS GROSS,                                 )
                                               )
        Defendant.                             )

                                           ORDER
        The defendant, through retained counsel, has filed a motion for compassionate
 release. (Doc. 204). The grounds of the motion are his experience with the COVID-19
 pandemic.
        A defendant may move for release for “extraordinary and compelling reasons”
 (“compassionate release”), “after [he] has fully exhausted all administrative rights to
 appeal a failure by the Bureau of Prisons [“BOP”] to bring a motion on [his] behalf,” or
 after “the lapse of 30 days from the receipt of such a request by the warden of the
 defendant’s facility, whichever is earlier.” 18 U.S.C § 3582(c)(1)(A). The defendant
 offers mixed signals concerning his compliance with either of these alternative
 requirements. He seeks “waiver of the exhaustion requirement,” yet he states in the next
 sentence that he “filed his request for Compassionate release over 30 days ago on April
 10, 2020.” (Doc. 204 at 4). The latter sentence suggests the defendant has complied with
 the second alternative, but its failure to confirm that the request was given to his warden
 leaves the statement ambiguous. The water is further muddied by the defendant’s later
 statement that he “has already asked the BOP [not the warden] to invervene [in some
 unexplained fashion] but as they have failed to resolve the COVID-19 crisis at Elkton
 [not that they have failed to honor his request to seek compassionate release] the request
 has been rejected. (The request was submitted April 10, 2020, over 30 days ago.)” (Id. at
 16). This statement indicates that the “request for Compassionate release” mentioned on
 page 4 was actually something very different from such a request.
Case 1:13-cr-00268-WS-B Document 205 Filed 06/05/20 Page 2 of 3               PageID #: 2615




        Even assuming for argument that the defendant has satisfied the prerequisites for
 filing his motion, or that satisfaction of them may properly be excused, the defendant has
 failed to demonstrate the existence of an “extraordinary and compelling reason” for
 relief. The defendant relies on application note 1(A)(ii) of Section 1B1.13 of the
 Sentencing Guidelines. (Doc. 204 at 14-15). This requires him to show that he is
 suffering from a serious physical or medical condition that substantially diminishes his
 ability to provide self-care within a prison environment and from which he is not
 expected to recover. The defendant identifies his medical condition as having tested
 positive for COVID-19. (Id. at 16). The defendant does not describe the extent or
 seriousness of his case, so he has failed to show that he is unable to care for himself. (He
 says he “cannot get the requisite medical care” in prison, but this unsupported ipse dixit,
 which does not even identify the “requisite medical care,” fails to show that he cannot
 care for himself. He says he is “isolated,” but so would be any person testing positive.)
 Nor does the defendant, who is 43 years old and who has no disclosed health problems,
 (Doc. 129 at 3, 15), assert – much less demonstrate – that he is not expected to survive
 his bout with the virus. (He plainly is not on a ventilator, and he plainly has not been
 hospitalized, since he points out that several inmates at Elkton have been hospitalized
 and/on ventilators, without identifying himself as one of them. (Doc. 204 at 6, 9).).
        The defendant stresses the extent of the COVID-19 outbreak at Elkton. (Doc. 204
 at 6-7, 9-11; Doc. 204-1). As Attorney General Barr recognized in his memoranda
 authorizing expanded use of home confinement under Section 3624(c)(2), and as BOP’s
 own website reflects, Elkton is among the hardest hit of BOP’s 122 institutions, with well
 over 400 inmates (out of approximately 2,300) testing positive to date, with nine
 fatalities. The defendant notes that at least one inmate has been released from Elkton
 under Section 3582(c)(1)(A) based on COVID-19 concerns. (Id. at 7). That prisoner, in
 stark contrast to the defendant, had a host of medical issues (including diabetes and
 hypertension) that made him unusually susceptible to a serious or even deadly experience
 with COVID-19 should he contract it. The defendant, on the other hand, has already
 contracted COVID-19 and has identified no serious, much less dangerous or potentially


                                              2
Case 1:13-cr-00268-WS-B Document 205 Filed 06/05/20 Page 3 of 3              PageID #: 2616




 lethal, health consequence. Thus, even were it free to craft additional extraordinary and
 compelling reasons beyond those identified by the Sentencing Commission and BOP, the
 Court would find no such reason as to the defendant.
        For the reasons set forth above, the defendant’s motion for compassionate release
 is denied.


        DONE and ORDERED this 5th day of June, 2020.


                                           s/ WILLIAM H. STEELE
                                           UNITED STATES DISTRICT JUDGE




                                             3
